GLICKSTEIN, Judge,
concurring specially.
Appellants knew in the summer that they would be traveling to China in the fall, and they knew the specific dates of their trip. It is unknown whether they informed their lawyer of these dates in, or prior to, October. In September, their lawyer filed for a continuance of the trial, on a ground unrelated to his clients’ trip. The motion was granted — to a date when appellants would be in China.
Because appellants’ large and long-prepaid travel costs were not refundable, their lawyer filed in October another motion for continuance, and his clients left on their trip. While they were away, the trial court denied the motion. When appellants did not appear at trial, their case was dismissed. The result was draconian: the dismissal was effectively with prejudice, because the statute of limitations had run.
The messages are twofold: (1) trial judges have wide discretion; and (2) whether the clients or their lawyer caused the problem is irrelevant.